UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 15, 2009 RJO GLOBAL TRUST (Exact Name of Registrant as Specified in Charter) Delaware 000-22887 36-4113382 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) c/o R.J. O’Brien Fund Management, LLC 222 South Riverside Plaza
